Title: To Thomas Jefferson from James Maury, 21 May 1787
From: Maury, James
To: Jefferson, Thomas



Dear Sir
Liverpool 21 May 1787

I had the Honor of your favor of the 24 December. Previous to this I Had been informed of the favorable Alterations you had procured in the Tobaccoe Contract, for which our Countrymen in particular are much indebted to you: as it has certainly been the Means of the Article’s maintaining, not only in Virginia, a better price than it otherwise would have done, but here also. For, as the Manufacturers in this Kingdom no longer have the picking and Culling of the Intire Crops of America at there Markets as formerly, the value of such as is suitable to their purposes, has  increased accordingly. But, Sir, a late occurrence has very much alarmed every Wellwisher to our Staple. Mr. Morris’s Bills in payment of his purchases for the Farmers are protested to a great amount; and, I learn, Mr. Rucker, the person whom he placed in London for the purpose of negociating, after having accepted largely and no remittances coming from France to enable him to pay, has gone over to know the occasion of it. Now as this disappointment, in its Consequences, affects more or less all who are concerned in the American Trade, I beg the favor, if no Impropriety, of your Information on the Cause of this disaster, assuring you no improper use shall be made of your Confidence.
In February I sent a Vessell to James river and by it an order to my agent at Richmond to purchase your and a few other Choice S W Mountain Crops for a Manufacturer here. What I have recieved of this Kind of Tobaccoe has generally rendered at least as well as what you mention.
I am much obliged to you for your mention of me to Mr. Adams, whom I waited on about the Time your Letter was dated.
I have had no very late accounts from Virginia.
I have the Honor to be with particular Esteem & Regard Dr. Sir your most obt. Servt.,

James Maury

